Case 2:20-mj-08090-JSA Document 23 Filed 07/29/21 Page 1 of 3 PageID: 55
 Case 2:20-mj-08090-JSA Document 23 Filed 07/29/21 Page 2 of 3 PageID: 56




      (1) Plea negotiations are currently in progress, and both the United States

and the defendant seek additional time to achieve successful resolution of those

negotiations, which would render trial of this matter unnecessary, and to allow

consideration by the court of a proposed plea agreement entered into by the

defendant and the United States;

      (2) The defendant has consented to the aforementioned continuance;

      (3) The grant of a continuance will likely conserve judicial resources; and

      (4) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends

of justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy trial;

      WHEREFORE, it is on this 29th day of July, 2021;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including September 29, 2021; and it is

further

      ORDERED that the period from the date this Order is signed through

and including September 29, 2021 shall be excludable in computing time

under the Speedy Trial Act of 1974.




                                       HONORABLE JESSICA S. ALLEN
                                       United States Magistrate Judge
Case 2:20-mj-08090-JSA Document 23 Filed 07/29/21 Page 3 of 3 PageID: 57
